PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/367,635
Filing Date: 20 Jun 2014
Appellant(s): Mallet et al.



__________________
Megan Doughty	
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/4/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/4/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-8, 22, 28-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5-8, 22, 28-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites, “obtaining a biological sample that is collected from a human patient suspected of having prostate cancer.”  The specification provides literal support of suspected on page 15 recites, “By way of example, the biological sample  may be derived from a biopsy of the prostate carried out beforehand in a patient suspected of suffering from prostate cancer or may be derived from a biopsy carried out on an organ other than the prostate in a patient presenting metastases.”  The teachings of the specification for “suspected of suffering” does not support a full range of possibilities of suspected of having prostate cancer.  The specification only provides blaze marks to subjects requiring a biopsy or diagnosed with prostate cancer with metastasis. The examples of the specification are limited to samples from subjects with prostate cancer or healthy prostate tissue samples.   The specification provides no specific guidance in the specification outside the examples to identify the metes and bounds of suspected of having prostate cancer.  The appeal brief of 3/30/2020 asserts that suspected of having prostate cancer excludes subjects with prostate cancer, by asserting a definition which is not present in the record (page 14). This argument has been thoroughly reviewed but is not considered persuasive as Merriam Webster.com (https://www.merriam-webster.com/dictionary/suspect, downloaded 5/20/2020) defines suspect as 1 : to imagine (one) to be guilty or culpable on slight evidence or without proof //suspect him of giving false information 2 : to have doubts of : distrust  //suspects her motives 3 : to 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim 1, 5-8, 22, 28-34    is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang-Johanning (Cancer (2003) volume 98, pages 187-197), and Stauffer (Cancer Immunity (2004) volume 4, pages 1-18)
The claims are not limited to any kind of detection.  Further the language of “detecting, in the biological sample, the presence or absence of at least two RNA transcripts by a first nucleic acid sequence having at least 99% identity with SEQ ID NO: 1, and a second RNA transcriptby a second nucleic acid sequence having at least 99% identity with SEQ ID NO: 3” allows for the broadest reasonable interpretation of the detection of fragments of the recited SEQ ID NO.  The specification on pages 12-13 teaches methods of detecting nucleic acids using probes/and or at least one primer, consistent with this interpretation.
The claim recites, “obtaining a biological sample that is collected from a human patient suspected of having prostate cancer.”  The specification recites, “suspect” once on page 14 and provides no definition or indication of what is required of suspected.  The teachings of the specification with respect to “suspected” are limited to a subject undergoing a biopsy as they are suspected of suffering from prostate cancer.  Thus the broadest reasonable interpretation of suspected of having prostate cancer is any subject that is being tested for prostate cancer by having a biopsy.
The claim provides no correlation and requires no treatment.  Thus the broadest reasonable interpretation is a method of scientific investigation.  
Wang-Johanning teaches, “In the current study, the authors found that the mRNA of the env gene of one particular family of HERVs, HERV-E, was expressed in some 
Wang-Johanning teaches, “In humans, the discovery of the expression of HERV mRNA, HERV proteins, and even HERV particles associated with human diseases, especially malignant disease, has increased in recent years,18–22 although a defined role for HERVs in human physiology or pathophysiology has remained elusive.23–25 The pathogenic potential of nondefective endogenous retroviruses, to date, has been demonstrated only in mice, in which they may induce tumors and immunologic disorders.26,27 Thus, it appears that activation of HERV gene expression may be a common event in cells that have undergone malignant transformation. 5,28,29” (188, 1st column)
Moreover a review of Wang-Johanning teaches the use of HERV genes for diagnosis and thus clearly teaches use of HERV sequences for detection of prostate cancer or subjects suspected of having prostate cancer.
Wang-Johanning teaches isolation of RNA from prostate cancer samples and detection of HERV genes by primers and PCR.  (188, 2nd column).

However, Stauffer teaches analysis and detection of HERV sequences transcribed in different tissues and cancerous samples (abstract introduction).  Stauffer teaches analysis of the sequences of table 1 in these samples which include AB047240 and M10976. M10976.1 provides nucleotides 1 to 8812 of SEQ ID NO 3 with 99% identity (nt2-8806).  Further AB047240 teaches nucleotides 873-909 of SEQ ID NO 1 with 100% identity (10467-10500). In table 2 Stauffer teaches numerous of the HERV sequences analyzed were detected in multiple normal tissues and cancerous tissues, including normal prostate and prostate tumors.
Stauffer teaches, “This study shows that HERV families are more widely expressed than originally thought and that some members of the HERV-K and -H families could encode targets for cancer immunotherapy” (abstract).  Stauffer on page 2, 2nd paragraph teaches HERV-E is expressed in prostate carcinoma.  In the third paragraph of page 2, S This study shows that HERV families are more widely expressed than originally thought and that some members of the HERV-K and -H families could encode targets for cancer immunotherapy.  Stauffer further teaches that antibodies to HERV proteins have been detected in subjects with prostate cancer (page 2, paragraph 3). 
Stauffer states bottom of page 12, “members of this family should be further investigated for their expression patterns and immunological properties.”  
Therefore it would have been prima facie obvious to one of ordinary skill the art at the time the invention was made to detecting expression of HERV sequences in 
With regards to claims 5-8, Wang-Johanning teaches the use of total RNA (which encompasses mRNA), RT-PCR and detection of presence or absence of cDNA.
With regards to claim 22, Wang-Johanning teaches RT-PCR which reverses transcribes mRNA to cDNA then amplifies using primers.  Meeting limitations of claim 22, 29-31.
	Wang-Johanning does not specifically teach detection of SEQ ID NO 1 and SEQ ID NO 3 or fragments of the SEQ ID NO.
With regards to claim 28, Stauffer M10976.1 provides nucleotides 1 to 8812 of SEQ ID NO 3 with 99% identity (nt2-8806).  Further Stauffer teaches AB047240 teaches nucleotides 873-909 of SEQ ID NO 1 with 100% identity (10467-10500).
With regards to claim 22, Wang-Johanning teaches RT-PCR which reverses transcribes mRNA to cDNA then amplifies using primers.  Meeting limitations of claim 22, 29-32.
With regards to claim 34, Wang-Johanning teaches detection of a single HERV, The art of Stauffer teaches 36 HERV sequences.  Thus the combination result in the use of less than 75 binding partners to detect at least two transcripts..
Claim 1, 5-8, 22, 28-33    is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang-Johanning (Cancer (2003) volume 98, pages 187-197) Stauffer (Cancer Immunity (2004) volume 4, pages 1-18), Gen Bank Accession AC087436.5 (https://www.ncbi.nlm.nih.gov/nucleotide/AC087436.5?report=genbank&log$=nuclalign&blast_rank=4&RID=V0X1MCER014; Jul 31, 2002), Gimenez (Nucleic acid research (2010) volume 38, pages 2229-2246), , Yi (Journal of General Virology (2004) volume 85, pages 1203-1210), Ishida (cancer immunity (2008) volume 8, pages 1-10), Pace (nucleic Acid research (2004) volume 32, D50), Yi (Genes Genet Sys (2007) volume 82, pages 89-98), Garcia (US patent 7,776,523, issued Aug 17, 2010),
This rejection is drawn to the interpretation the claim requires the entire sequence of the recited SEQ ID NO.
The claims are not limited to any kind of detection.  Further the language of “detecting, in the biological sample, the presence or absence of at least two RNA transcripts by a first nucleic acid sequence having at least 99% identity with SEQ ID NO: 1, and a second RNA transcriptby a second nucleic acid sequence having at least 99% identity with SEQ ID NO: 3” allows for the broadest reasonable interpretation of the detection of fragments of the recited SEQ ID NO.  The specification on pages 12-13 teaches methods of detecting nucleic acids using probes/and or at least one primer, consistent with this interpretation.
The claim recites, “obtaining a biological sample that is collected from a human patient suspected of having prostate cancer.”  The specification recites, “suspect” once 
The claim provides no correlation and requires no treatment.  Thus the broadest reasonable interpretation is a method of scientific investigation.  
Wang-Johanning teaches, “In the current study, the authors found that the mRNA of the env gene of one particular family of HERVs, HERV-E, was expressed in some prostate carcinoma tissues (38.8% positive; n  49 specimens) but not in normal prostate tissues using RT-PCR, RNA ISH, and Northern blot assays. The expression of HERV-E transcripts in prostate tumor epithelial cells was confirmed further by ISH using an HERV-E specific antisense probe. Approximately 50% of the cDNA of HERV-E obtained from prostate carcinoma specimens contained no stop codon and expressed proteins in prokaryotic or eukaryotic expression systems. Furthermore, the expression of both HERV-E and ERV3 (another class of HERV) was detected in the same prostate carcinoma tissues.” (abstract).
Wang-Johanning teaches, “In humans, the discovery of the expression of HERV mRNA, HERV proteins, and even HERV particles associated with human diseases, especially malignant disease, has increased in recent years,18–22 although a defined role for HERVs in human physiology or pathophysiology has remained elusive.23–25 The pathogenic potential of nondefective endogenous retroviruses, to date, has been demonstrated only in mice, in which they may induce tumors and immunologic st column).
Moreover a review of Wang-Johanning teaches the use of HERV genes for diagnosis and thus clearly teaches use of HERV sequences for detection of prostate cancer or subjects suspected of having prostate cancer.
Wang-Johanning teaches isolation of RNA from prostate cancer samples and detection of HERV genes by primers and PCR.  (188, 2nd column).
Wang-Johanning does not specifically teach detection of SEQ ID NO 1 or fragment of SEQ ID NO 1 and SEQ ID NO 3 or fragments of the SEQ ID NO.
However, Stauffer teaches analysis and detection of HERV sequences transcribed in different tissues and cancerous samples (abstract introduction).  Stauffer teaches analysis of the sequences of table 1 in these samples which include AB047240 and M10976. M10976.1 provides nucleotides 1 to 8812 of SEQ ID NO 3 with 99% identity (nt2-8806).  Further AB047240 teaches nucleotides 873-909 of SEQ ID NO 1 with 100% identity (10467-10500). In table 2 Stauffer teaches numerous of the HERV sequences analyzed were detected in multiple normal tissues and cancerous tissues, including normal prostate and prostate tumors.
Stauffer teaches, “This study shows that HERV families are more widely expressed than originally thought and that some members of the HERV-K and -H families could encode targets for cancer immunotherapy” (abstract).  Stauffer on page 2, 2nd paragraph teaches HERV-E is expressed in prostate carcinoma.  In the third paragraph of page 2, S This study shows that HERV families are more widely 
Stauffer states bottom of page 12, “members of this family should be further investigated for their expression patterns and immunological properties.”  
Further Garcia claims a method of screening prostate cancer by expression of HERV-K.
Therefore it would have been prima facie obvious to one of ordinary skill the art at the time the invention was made to detecting expression of HERV sequences in addition to those taught by Wang-Johanning, including the fragments of SEQ ID NO 1 and SEQ ID NO 3, in subjects being screened for prostate cancer.  The artisan would be motivated to examine additional HERV sequences to provide a greater understanding of the molecular biology of the sample and identify potential targets of immunotherapy in case it was identified as cancerous.  The artisan would have a reasonable expectation of success as the artisan is detecting known sequences by known methods.
Wang-Johanning and Stauffer do not specifically teach detection of SEQ ID NO 1.
However, Gen Bank AC087436.5 comprises SEQ ID NO 1 (nucleotides 63217-70680). Gen Bank AC087436.5 teaches 63216-71471 contain numerous LTR and HERV sequences.  
nd column).  Gimenez teaches analysis of expression of HERV in prostate tumor and normal samples and lists HERV reference sequences analyzed (materials and methods, 2230, 2nd column and table 1).  Gimenez teaches detection of HERV-H in prostate cancer (2234, 1st column). Gimenez teaches different HERV-R with statistically significant regulation in prostate tumors (table 2), Gimenez teaches the detection of the 100 most significant probe sets in prostate tumors and normal tumors (figure 1).
Yi (J or Gen Virolog) teaches a method of examining HERV-W in human tissues and cancer cells (title, abstract).  Yi teaches detection of HERV-W env sequences in prostate samples and prostate cancer cell lines (PC3)(1204, 1st column bottom, figure 1)  Yi teaches the pol gene was expressed in prostate samples and prostate cancer cell lines (1204, top 2nd column, figure 1).
Ishida teaches the HERVK as detected by PCR is expressed in prostate and ovarian cancer, but not in normal tissue (figure 1).
Yi (Genes Gene System) teaches analysis of HERVE sequences in normal human tissues and cancer (title abstract). Yi teaches HERVE env was in 8 tissues including prostate and expressed in all cancer cell lines including prostate cancer cell lines (PC3) (2nd column, page 94, top). Yi teaches HERVE elements are expressed in prostate carcinoma tissues, but not control sample (page 96, 2nd column top).
Paces teaches a database of HERV sequences was maintained prior to the filing of the instant application.  

With regards to claims 5-8, Wang-Johanning teaches the use of total RNA (which encompasses mRNA), RT-PCR and detection of presence or absence of cDNA.
With regards to claim 22, Wang-Johanning teaches RT-PCR which reverses transcribes mRNA to cDNA then amplifies using primers.  Meeting limitations of claim 22, 29-31.
	Wang-Johanning does not specifically teach detection of SEQ ID NO 1 and SEQ ID NO 3 or fragments of the SEQ ID NO.
With regards to claim 28, Stauffer M10976.1 provides nucleotides 1 to 8812 of SEQ ID NO 1 with 99% identity (nt2-8806).  Further Stauffer teaches AB047240 teaches nucleotides 873-909 of SEQ ID NO 1 with 100% identity (10467-10500).
With regards to claim 22, Wang-Johanning teaches RT-PCR which reverses transcribes mRNA to cDNA then amplifies using primers.  Meeting limitations of claim 22, 29-32.
(2) Response to Argument
	
Response to Arguments 112(a)
The 112(a) rejection is based on the teachings of the specification with respect to “suspected of” being limited to subjects suspected of suffering and having a biopsy, while the arguments and record demonstrate that applicant believes there is a definition that is broader than requiring a biopsy, but not so broad as to encompass anyone with a prostate.
The response traverses the rejection asserting the rejection does not have reasonable basis based on the teachings of page 15, lines 11-14.  The cited section states: 
    PNG
    media_image2.png
    514
    701
    media_image2.png
    Greyscale


sample  may be derived from a biopsy of the prostate carried out beforehand in a patient suspected of suffering from prostate cancer or may be derived from a biopsy carried out on an organ other than the prostate in a patient presenting metastases.” (emphasis added by the examiner).  Thus the only time the specification recites suspected of suffering from prostate cancer is with respect to a subject having biopsy.  However, the claims are broader than this.
The response continues by asserting that while the claims should be construed in light of the specification there is no need to spell out the metes and bounds of each and every limitation.  The response continues by asserting, “In this case, “suspected” is being used in its ordinary and customary manner, which would not include patients confirmed to have prostate cancer, as discussed in more detail below with respect to the §112(b) rejection.”  This argument has been thoroughly reviewed but is not considered persuasive as MPEP 2111states:
The court held that the USPTO is not required, in the course of prosecution, to interpret claims in applications in the same manner as a court would interpret claims in an infringement suit. Rather, the "PTO applies to verbiage of the proposed claims the broadest reasonable meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art, taking into account whatever enlightenment by way of definitions or otherwise that may be afforded by the written description contained in applicant’s specification.
In the instant situation the appeal brief is suggesting the examiner and thus the board ignore the teachings of the specification and afford the claim a broader meaning than the specification suggests is encompassed. 
Further the brief suggests that “suspected” be given its ordinary and customary definition, but fails to provide how this is consistent with the teachings of the specification, MPEP, or case law.

The terminology of suspected of having prostate cancer first appeared in the claims 4/7/2016 and the examiner asserted this was broad in the Final action of 6/2/2016 by asserting “suspected of having prostate cancer is any subject having a colon”, which is a typographical error and should read  prostate.(page 32).  Applicant did not provide any arguments to this assertion until the response of 4/3/2019 (page 3).In this response and all subsequent responses have argued that suspected of having prostate cancer excluded those that are diagnosed with prostate cancer, by providing the opinion of the representative.
The brief continues by providing the representatives opinion of what they would like the “suspected of having prostate cancer” to mean, but ignore the teachings of the specification or the breadth the rejections initially suggested in prosecution.  The brief continues to carve out their own narrow construction of the limitation, to fit what they would like the limitation to mean.  
The response continues providing arguments with respect to applicant’s possessed the invention by asserting the specification provides for samples other than a “the biological sample  may be derived from a biopsy of the prostate carried out beforehand in a patient suspected of suffering from prostate cancer or may be derived from a biopsy carried out on an organ other than the prostate in a patient presenting metastases.”(emphasis added by the examiner). Further the examples of the specification are limited to subject with prostate cancer or without prostate cancer. 
	The brief continues by providing arguments that the claimed markers have use of diagnostic markers as disclosed in the specification.  This argument has been thoroughly reviewed but is not considered persuasive as the claims provide no limitations with respect to diagnosis.  The specifications teachings with respect to detection in serum and cell pellets of blood sample does not provide any evidence of the specification intended “suspected of having prostate cancer” to encompass anything more than subjects having a biopsy.  
The brief continues by asserting the rejection asserts that suspected of having prostate cancer includes subjects having prostate cancer.  This argument has been thoroughly reviewed but is not considered persuasive as this is factually incorrect.  The rejection asserts that based on the teachings of the specification “suspected of having prostate cancer” is limited to subjects having a biopsy and applicant’s arguments are an attempt to broaden the scope of the claim form the context set forth in the specification.
The response continues by providing arguments with respect to how prognosis and diagnosis are related. These arguments are noted, but are not persuasive as the 
Thus the brief provides the representative’s opinion of what they would like “suspected of having prostate cancer” to require, which is inconsistent with the only recitation of “suspected of having prostate cancer” in the specification.  Further, applicant has in prosecution argued that suspected of having prostate cancer does not encompass subjects with prostate cancer or any subject that has a prostate, but has provided no blaze markers to this interpretation, other than that is what they wish it to mean.
Response to Arguments 112(b)
The 112(b) rejection flows for the written description issues addressed above and the representative’s assertions of what is included or excluded by suspected of having prostate cancer.
The brief traverses the rejection asserting the rejection does not demonstrate there is more than one interpretation of the “suspected of having prostate cancer.”  This argument is inconsistent with applicant’s own arguments of record.  The brief argues in response to the written description rejection that it is not limited to subjects having a biopsy for prostate cancer as disclosed in the specification.  The brief further argues it does not include subjects that have been diagnosed as having prostate cancer.  In the response of 4/3/2019 applicant’s argued that assaying anyone with a prostate was too broad.  Thus the brief and prosecution history as a whole demonstrate the metes and bounds are unclear.  
the biological sample  may be derived from a biopsy of the prostate carried out beforehand in a patient suspected of suffering from prostate cancer or may be derived from a biopsy carried out on an organ other than the prostate in a patient presenting metastases.”(emphasis added by the examiner).  The brief has failed to substantiate the assertion by demonstrating the prior art was consistent with the alleged interpretation.  Further the brief has provided no evidence of how one of skill in the art would interpret the limitation.  

The brief continues by arguing the context of the disclosure is consistent with the interpretation set forth by counsel.  This is confusing as the only recitation is suspected of having on page 15 of the specification,”the biological sample may be derived from a biopsy of the prostate carried out beforehand in a patient suspected of suffering from prostate cancer or may be derived from a biopsy carried out on an organ other than the prostate in a patient presenting metastases.”(emphasis added by the examiner).  Thus the specification clearly indicates it encompasses a subject suffering from prostate cancer is having a biopsy, which most men would not undergo as a first screening for prostate cancer, due to the potential complications.
The brief on page 13 continues to provide arguments with respect to the interpretation of one of ordinary skill in the art.  This argument has been thoroughly reviewed but is not considered persuasive as the brief and record fail to provide such evidence.  As stated in the MPEP, 2106 “Arguments of Counsel” 
 “However, it must be emphasized that arguments of counsel alone cannot take the place of evidence in the record once an examiner has advanced a reasonable basis for questioning the disclosure. See In re Budnick, 537 F.2d at 538, 190 USPQ at 424; In re Schulze, 346 F.2d 600, 145 USPQ 716 (CCPA 1965); In re Cole, 326 F.2d 769, 140 USPQ 230 (CCPA 1964). For example, in a case where the record consisted substantially of arguments and opinions of applicant’s attorney, the court indicated that factual affidavits could have provided important evidence on the issue of enablement.”
	The brief concludes the arguments with respect to the 112(b) rejection by reiterating the representative’s opinion of what they want the limitation to mean. This is not persuasive for the reasons of record.
	In conclusion, the prosecution record clearly demonstrates there are multiple interpretations of “suspected of having prostate cancer.”  The brief has provided the representative’s opinion of what they would like the limitation to require or be limited to.  However, this limitation is inconsistent with the teachings of the specification.  Further the brief and prosecution record have failed to provide any evidence the interpretation of the representative are consistent with the prior art or with one of ordinary skill in the art.  Thus the rejection is maintained.
Response to Arguments 103
	Before responding to the specific arguments of the appeal brief the breadth of the claim and teaching of specification.  
	First the claim are drawn to the presence or absence of at least transcripts (claim 1) or detecting, in the biological sample, the presence or absence of a first RNA transcript expressed  by a first nucleic acid sequence having at least 99% identity with SEQ ID NO: 1 by contacting the first RNA transcript or cDNA obtained therefrom with a first probe or primers to respectively hybridize to or amplify a region within the first RNA transcript or cDNA obtained therefrom that is defined by a distinct region within the first nucleic acid sequence; and detecting, in the biological sample, the presence or absence of a second RNA transcript expressed by a second nucleic acid sequence having at least 99% identity with SEQ ID NO: 3 by contacting the second RNA transcript or cDNA obtained therefrom with a second probe or primers to respectively hybridize to or amplify a region within the second RNA transcript or cDNA obtained therefrom that is defined by a distinct region within the second nucleic acid sequence (claim 33).
While the claims explicitly recite “presence or absence” the brief provides arguments only with respect to the presence and does not address the absence or how the sequences of the prior art would provide for detection of the absence.
	Further while the claims require detecting the presence of the recited SEQ ID NO in independent claim 1 merely requires detecting.  The claim provides no limitation with respect to how the sequences are detected, design of a probe or primer to detect the sequence.  
first nucleic acid sequence having at least 99% identity with SEQ ID NO: 1, and a second RNA transcriptby a second nucleic acid sequence having at least 99% identity with SEQ ID NO: 3.”  The recitation of an indefinite article prior to first and second nucleotide sequence allows for detection of a fragment as the applicant deleted  full-length to address the 112(a) rejection in the response of 8/5/2017.  The specifications teachings are limited to ““The samples analyzed using the HERV-V2 high-density chip correspond to RNAs extracted from tumors and to RNAs extracted from the healthy tissues adjacent to these tumors. The tissues analyzed are the prostate, with breast, ovary, uterus, colon, lung, testicle and placenta as controls. In the case of placenta, only healthy tissues were used. For each sample, 50 ng of RNA were used for the synthesis of cDNA using the amplification protocol known as WTO. The principle of WTO amplification is the following: random primers, and also primers targeting the 3' end of the RNA transcript, are added, before a step of reverse transcription followed by a linear, single-stranded amplification denoted SPIA. The cDNAs are then assayed, 
The specification does not provide the sequence of the probes of the microarray used to detect any SEQ ID NO.  Further the specification clearly demonstrates the RNA was fragmented prior to hybridization and thus would not detect sequences of several hundred nucleotides or more than 7 kilobases of DNA. Thus the specification does not teach detection of the entire length of the SEQ ID NO or any nucleotide sequences with 99% identity to the full length of the sequence.  Thus the broadest reasonable interpretation in view of the teachings of the specification is detection of a fragment.
The brief provides no indication of evidence how the sequences of greater than 25 nucleotides (provided by the prior art) would not detect a fragment of the recited SEQ ID NO, or how a nucleotide sequence comprising 8812 taught by Stauffer of the 8812 of SEQ ID NO 1 would not detect the claimed sequence.  One of skill in the art would believe longer nucleotide sequences would have greater specificity than shorter sequences.

The brief attempts to imply the 25 nucleotide probes of the microarray of the specification allow for the selective detection of the recited SEQ ID NO, or a selective function specific for the recited SEQ ID NO.  However, the brief, specification, and/or the prosecution record do not provide the sequences of any probes of the array used in the application or any evidence of selectivity relative to the sequences taught by the prior art.  Further there is no evidence the 25 nucleotide probes function better or more selectively than the nucleotide sequences of the prior art.
	The brief on page 16 asserts the prior art references are entirely unrelated to detecting RNA expression of the recited sequences in a patient suspected of having prostate cancer.  The brief continues by asserting Wang-Johanning does not specifically teach the SEQ ID NO of the claims.  This argument has been thoroughly reviewed but is not considered persuasive as Wang-Johanning is being relied upon to demonstrates the prior art was examining the relationship of human endogenous retrovirus (HERV) and prostate cancer, while Stauffer teaches sequence which read on the breath of the claims.  
The brief continues by asserting Stauffer does not disclose sequences with at least 99% identity of SEQ ID NO 1.  This argument has been thoroughly reviewed but is by a first nucleic acid sequence having at least 99% identity with SEQ ID NO: 1, and a second RNA transcriptby a second nucleic acid sequence having at least 99% identity with SEQ ID NO: 3.”  Thus the claim requires a first and second nucleic that are expressed by sequences having 99% identity to SEQ ID NO 1 and 3, not that the sequence being detected is 99% identical to SEQ ID NO 1 and 3.  Further the claims specifically encompass recites, “the presence or absence” and thus do not require the presence to which applicant’s arguments are limited.  Further Stauffer teaches analysis of the sequences of table 1 in these samples which include AB047240 and M10976. M10976.1 provides nucleotides 1 to 8812 of SEQ ID NO 1 with 99% identity (nt2-8806).  Further AB047240 teaches nucleotides 873-909 of SEQ ID NO 1 with 100% identity (10467-10500).
The brief asserts the GenBank accession number does not correct this deficiency.  This argument has been thoroughly reviewed but is not considered persuasive as Gen Bank AC087436.5 comprises SEQ ID NO 1 (nucleotides 63217-70680). Gen Bank AC087436.5 teaches 63216-71471 contain numerous LTR and HERV sequences.  Thus the GenBank accession number teaches sequences comprising the elected SEQ ID NO 1, while Stauffer teaches M10976.1 provides nucleotides 1 to 8812 of SEQ ID NO 3 with 99% identity (nt2-8806).  Thus the prior art demonstrates sequences with 99% identity were known prior to the filing date of the claims.

The brief continues by asserting that the motivation to identify targets of immunotherapy is not a valid reason.  This argument has been thoroughly reviewed but is not considered persuasive as the rejection states, “The artisan would be motivated to examine additional HERV sequences to provide a greater understanding of the molecular biology of the sample and identify potential targets of immunotherapy in case 
The brief continues by asserting the claim are not directed to the detection of any RNA transcript that happens to have at least 99% identity with the recited SEQ ID NOs. This argument has been thoroughly reviewed but is not considered persuasive as the only teachings of detecting any nucleic acid in the specification is via a microarray in which the RNA is fragmented and hybridized to a microarray providing 25 nucleotide probes.  The specification does not provide the sequences of the probes or any evidence the probes are more specific than the much larger sequences provided in the cited art. Further as demonstrated in the rejection Stauffer teaches analysis of the sequences of table 1 in these samples which include AB047240 and M10976. M10976.1 provides nucleotides 1 to 8812 of SEQ ID NO 1 with 99% identity (nt2-8806).  Gen Bank AC087436.5 comprises SEQ ID NO 1 (nucleotides 63217-70680)
The brief continues by asserting the claim encompass do not encompass the detection of fragments.  This argument has been thoroughly reviewed but is not considered persuasive as the claims recite, “a first RNA transcript that is expressed from by a first nucleic acid sequence having at least 99% identity with SEQ ID NO: 1.”  Applicant amended claim 1 in the response of 11/2/2016 to no longer recite, “the full length” to overcome the 112(a) rejection with this recitation.  Further the use of an 
The brief on page 21 states, “the claims recite detecting RNA transcripts that are expressed by nucleic acid sequences having at least 99% identity with SEQ ID NOs: 1 and 3.”  The briefs own arguments demonstrate the claims require transcripts from the recited SEQ ID NO.  The claims do not explicitly require the transcripts comprise the whole SEQ ID NO, but merely a transcript.  
The brief continues by asserting the interpretation is not consistent with the teachings of the specification.  This argument has been thoroughly reviewed but is not considered persuasive as the specification on pages 12-13 teaches methods of detecting nucleic acids using probes/and or at least one primer.  Use of primers and probes rarely are to sequences of many kilobases in lengths.  Further the only exemplification in the specification is example 1 in which the RNA is fragmented and hybridized to 25 nucleotide probes of unknown sequences.  
The brief continues by pointing to example 1 (pages 16-19), which uses a microarray similar to that of Gimenez that has probes of 25 nucleotides in length (footnote page 22).   This argument has been thoroughly reviewed but is not considered persuasive as the specification on pages 16-19 states RNA is fragmented and 
The brief concludes by asserting that the HERV-K sequence of Stauffer has only 37 nucleotides of SEQ ID NO 1 of the instant claims.  This argument has been thoroughly reviewed but is not considered persuasive as the 37 nucleotides of the Stauffer sequence would allow for detection of the absence, specifically set forth In the claim with at least the specificity of 25 nucleotides of array of the specification.  One of skill in the art would generally believe that a longer probe would be able to detect the presence or absence of a sequence, in view of the limited information provided by applicant in the specification.
The brief continues by asserting although the GenBank accession number teaches a sequence comprising SEQ ID NO 1, it does not specifically teach an RNA sequence is transcribed from it, or that the GenBank accession number is part of HERV-E or  HERV-K, but an HERV-I and HERv17 sequence.  The response continues by asserting the rejection has provided no reason to look at the disclosed sequence or an RNA is transcribed.  This argument has been thoroughly reviewed but is not considered persuasive as the prior art of Gimenez, Stauffer, Yi, Ishida, Wang-Johanning 
The brief continues by asserting that none of the applied references teaches the GenBank accession is transcribed at all much less in prostate cancer.  This argument has been thoroughly reviewed but is not considered persuasive as the claims are to the detection of the presence or absence of the recited SEQ ID NO and thus encompass the absence.  Further the claims do not require the HERV sequences of the GenBank accession number are correlated with prostate cancer.  It is noted the instant specification teaches 10,035 HERV sequences were identified in HERVgDB and probes were designed from these sequences to produce a HErv_V2 DNA chip, which was used to hybridize fragmented RNA and detect portions of SEQ ID NO 1 to 75 set forth in the instant specification.  The specification does not provide the sequence of the probes or any evidence of detecting the full length sequences.  Thus the prior art is at least as enabling as the instant specification, which does not teach the sequence of any of the probes.
The brief continues by asserting, “Gimenez, Yi 1, Ishida, Yi 2, and Garcia as allegedly teaching other HERV sequences (not corresponding to the recited genomic sequences having at least 99% identity with SEQ ID NOs: 1 and 3) that are upregulated in various cancers. Appellants do not dispute that various HERV sequences were known, and expression of some HERV sequences has been correlated with cancer, including prostate cancer. However, RNA expression of the recited sequences was not 
The brief continues by asserting the rejection has mischaracterized the teachings of Figure 1 of Gimenez.  The brief asserts, “The Examiner asserts that Gimenez (Fig. 1) teaches detection of the 100 most significant probesets in prostate tumors. However, this is not entirely correct. According to Gimenez, Fig. 1 shows a heat-map visualization based on expression of the 100 most significant probesets for all samples, which included various normal tissues and tumor tissue (e.g., breast, colon, lung, ovary, prostate, testis, and placenta). See id. at Fig. 1. If anything Gimenez demonstrates that detection of the recited RNA transcripts was unpredictable…..  Despite assaying both normal prostate and tumoral prostate samples, Gimenez did not identify either of the recited sequences as being differentially expressed in prostate cancer.”  This argument has been thoroughly reviewed but is not considered persuasive as the claims do not require a correlation with prostate cancer.  Further there is no evidence of unpredictability as the claims are drawn to the detection of the presence or absence of HERV.  There is no evidence that hybridization of nucleic acids to a probe is anything but predictable.
The brief continues by asserting Ishida, Yi 1, Yi2, Paces and Garcia do not specifically teach detection of the recited SEQ ID NO.  This argument has been thoroughly reviewed but is not considered persuasive as the claims are drawn to the 
The brief continues asserting that the teachings of Paces does not demonstrate that the SEQ ID NO were in the database.  This argument has been thoroughly reviewed but is not considered persuasive as Pace is being relied upon to demonstrate the level of interest in HERV in the human genome as the artisan would only make a database to a specific subclass of genomic sequences if it was important.  The art of Stauffer and GenBank accession numbers demonstrate the sequences were known.
The brief in c on page 27 notes there is no known correlation between the recited SEQ ID NO and prostate cancer.  This argument has been thoroughly reviewed but is not consider persuasive as the claims require no correlation (as applicant deleted the correlation in the response of 4/7/2016 to overcome the 101 rejection).  Further the claims are drawn to detection of the presence or absence.  Finally at best the specification provides an undisclosed portion of the recited SEQ ID NO is correlated with prostate cancer in the samples assayed.  As the examples of the specification are limited to the hybridization of fragmented RNA to an array of 25 nucleotide probes one of skill in the art would recognize this demonstrates a fragmented portion of the sequence bound to a 25 nucleotide probe and was correlated.  The artisan would not believe that hybridization of a 25 nucleotide probe to fragmented RNA would detect sequences with 99% identity of thousands of bases in length.  

The brief in point 4, page 31 asserts the rejection has not established a valid reason (motivation) to combine the references.  The brief continues by arguing that one of skill in the art would not be motivated to detect HERV sequences in subjects suspected of having prostate cancer.  This argument has been thoroughly reviewed but is not considered persuasive as the only teachings of the specification with respect to suspected of having prostate cancer are subject’s undergoing a biopsy.  The specification on page 15 states, “By way of example, the biological sample  may be derived from a biopsy of the prostate carried out beforehand in a patient suspected of suffering from prostate cancer or may be derived from a biopsy carried out on an organ other than the prostate in a patient presenting metastases.”  Thus a subject undergoing a prostate biopsy (and thus the physician ordering or performing the biopsy) would want all possible information about the biopsied tissue including HERV expression patterns to better understand the molecular events in the prostate leading to the need to require a biopsy.  Further the cited prior art specifically demonstrates the art was looking at 
The brief continues by asserting that HERV sequences are transcriptionally silent in most normal tissue and somatic cells.  The brief continues by noting “Gimenez, Abstract (explaining that “The majority of HERVs are silent in most physiological contexts, whereas a significant expression is observed in pathological contexts, such as cancers.”  Thus the art demonstrates that HERV are expressed in pathological conditions, such as cancer.  The brief notes that Wang- Johanning indicates HERV expression is a common event in malignant transformation.  The brief continues to point out where the prior art suggest HERV expression is low or not present in normal tissue.  This argument has been thoroughly reviewed but is not considered persuasive as the instant claims are to subjects suspected of having prostate cancer.  Subjects suspected of having prostate cancer and requiring a biopsy have abnormal prostates.  Further the only context in the specification with respect to suspected of having is with a biopsy, which would only be done if an abnormality was observed.  
The brief continues arguments with respect to one of skill in the art not examining expression of the recited SEQ ID NO in subjects not diagnosed with prostate cancer and no reasonable expectation of success.  This argument is not persuasive as the response has provided no evidence of unpredictability.  The claims require detecting the presence or absence of a nucleotide sequence.  There is no evidence of unpredictability in nucleic acid hybridization.  Further there is no evidence one of skill in the art would not be interested in examining the molecular biology (or molecular basis) of 
The brief reiterates the assertion there is no motivation to assay for the recited SEQ ID NO in prostate cancer as there is no known correlation.  This argument has been thoroughly reviewed but is not considered persuasive as Wang- Johanning, Stauffer, Ishida, Yi 1, Yi2, Paces and Garcia demonstrate the examination of HERV in samples of subjects with and without cancer was known at the time of filing of the claims to provide a better understanding of the cancer rendering obvious other underlying conditions lead a physician to suspect prostate cancer.
The brief continues by asserting that the motivation is contrary to the fundamental principles of science research.  This argument has been thoroughly reviewed but is not considered persuasive as Wang- Johanning, Stauffer, Ishida, Yi 1, Yi2, Paces and Garcia demonstrate examining the role of HERV expression in cancer was well studied to better understand the cancer.  Thus it would be obvious to examine biopsies suspected of having cancer to determine if the HERV expression is present or absent in conjunction with the diagnosis of which follows a biopsy.  Further based on this argument applicant’s exploratory study provided in the specification is contrary to the principles of science.
The brief concludes asserting rejection conflates the detection of the recited transcripts with the mere presence of HERV in genomic sequences.  This argument has been thoroughly reviewed but is not considered persuasive as Wang- Johanning, Stauffer, Ishida, Yi 1, Yi2, Paces and Garcia identify HERV sequences with portions of complete identity with the recited SEQ ID NO in the genome and later detect transcripts.

The response cites KSR asserting that it would not be predictable to detect the GenBank accession numbers that were not known to be transcribed.  .  This argument has been thoroughly reviewed but is not considered persuasive as the claims are drawn to the presence or absence.  Further the art of record demonstrates that detecting HERV transcripts following identification of the sequence in the human genome was predictable as the cited art demonstrates others have done it.  Further the instant specification is based solely on identifying HERV sequences in the human genome and assaying if they are expressed.
The brief continues on page 38 to assert there is less predictability to the claimed method as it requires detection in subjects suspected of having prostate cancer.  This argument has been thoroughly reviewed but is not considered persuasive as the claims are drawn to the presence or absence of detection.  Further the specification identifies subjects suspected of prostate cancer as needing a biopsy, which would not be done in the absence of an abnormality.  

Thus as the brief does not address at all the detection of the absence of the recited nucleotides sequences when the entirety of each sequence was known, the rejection should be maintained.
Further the brief argues unpredictability of detecting the presence of the recited SEQ ID NO in a subject suspected of having prostate cancer.  First the only active steps of the claim are obtaining a sample and detecting the presence or absence.  There is no evidence of record that obtaining and detecting the presence of the SEQ ID NO is anything but predictable.  If these steps are anything but predictable the instant specification does not provide any guidance to address the alleged deficiencies.  
Finally the brief has argued the claim construction does not encompass fragments.  This argument is inconsistent with the prosecution history as applicant deleted limitations with respect to the entire or full length sequence to address 112 issues.  Further the teachings of the specification are limited to detection of fragmented RNA samples hybridized to 25 nucleotide probes (of which the sequence is not disclosed).  Thus the arguments are inconsistent with the record in this case as a whole.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Steven Pohnert/Primary Examiner, Art Unit 1634     


/BENNETT CELSA/
Primary Examiner, TC1600                                                                                                                                                                                                                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.